

106 S1024 IS: Healthcare Workforce Resilience Act
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1024IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Durbin (for himself, Mr. Cornyn, Mr. Leahy, Mr. Young, Mr. Coons, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo enhance our Nation’s nurse and physician workforce during the COVID–19 crisis by recapturing unused immigrant visas.1.Short titleThis Act may be cited as the Healthcare Workforce Resilience Act.2.Recapturing unused immigrant visas for professional nurses and physiciansSection 106(d) of the American Competitiveness in the Twenty-first Century Act of 2000 (Public Law 106–313; 8 U.S.C. 1153 note) is amended to read as follows:(d)Recapture of unused employment-Based immigrant visas(1)In generalSubject to paragraph (2), and notwithstanding any other provision of law, the number of employment-based visas made available under section 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) shall be increased by the number calculated in paragraph (3).(2)Limitations(A)In generalVisas may only be made available under this subsection for up to 40,000 employment-based immigrants (and their family members accompanying or following to join under section 203(d) of such Act (8 U.S.C. 1153(d))) whose immigrant worker petitions were filed before the date that is 90 days after the termination of the President’s declaration of a national emergency under sections 201 and 301 of the National Emergencies Act (50 U.S.C. 1601 et seq.) pertaining to the COVID–19 outbreak in the United States (referred to in this subsection as the COVID–19 emergency declaration). (B)ReservationsOf the visas authorized under subparagraph (A)—(i)25,000 shall be reserved for professional nurses; and(ii)15,000 shall be reserved for physicians.(C)Exemption from country capsVisas made available under this subsection—(i)shall not be subject to the per country numerical limitation set forth in section 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)); and (ii)shall be issued in order of the priority date assigned at the time the visa petition was filed.(3)Number available(A)Unused visasSubject to subparagraph (B), the number calculated in this paragraph is the difference between—(i)the total number of employment-based visas that were made available in fiscal years 1992 through 2020; and (ii)the total number of such visas that were used in such fiscal years.(B)Reduction and limitationThe number described in subparagraph (A) shall be reduced, for each fiscal year following the first fiscal year in which the COVID–19 emergency declaration is in effect, by the cumulative number of immigrant visas used pursuant to paragraph (1). (C)Family members(i)In generalFamily members described in section 203(d) of the Immigration and Nationality Act (8 U.S.C. 1153(d)) who are accompanying or following to join a principal beneficiary seeking admission under this subsection shall be entitled to an unreserved visa in the same status and in the same order of consideration as such principal beneficiary.(ii)Exempt from skill-based numerical limitationVisas described in clause (i)—(I)shall be made available from the pool of recaptured unused immigrant visas calculated under subparagraph (A); and(II)shall not be counted against the total number of immigrant visas reserved for professional nurses and physicians under paragraph (2).(D)Rule of constructionNothing in this paragraph may be construed as affecting the application of section 201(c)(3)(C) of the Immigration and Nationality Act (8 U.S.C. 1151(c)(3)(C)).(4)Premium processing; expedited processing(A)Premium processingThe Secretary of Homeland Security, in conjunction with the Secretary of State, shall provide premium processing procedures, as provided for under section 286(u) of the Immigration and Nationality Act (8 U.S.C. 1356(u)), for reviewing and acting upon petitions and applications for immigrants described in paragraph (2). Notwithstanding such section, U.S. Citizenship and Immigration Services may not charge a premium fee for such services.(B)Shipping petitionsThe Director of U.S. Citizenship and Immigration Services shall expedite the shipping of each petition described in subparagraph (A) requiring consular processing to the Department of State immediately after—(i)the completed petition has been resolved; and(ii)the petitioner has replied to any request from U.S. Citizenship and Immigration Services for additional evidence.(C)Expedited processingThe Secretary of State shall expedite the processing of applications for immigrants described in paragraph (2) after receiving a petition on behalf of such immigrants from U.S. Citizenship and Immigration Services.(5)Labor attestationBefore an immigrant visa reserved under paragraph (2)(B)(i) is issued to an alien, the petitioner shall attest, in the job offer letter presented by the alien to a consular officer during the consular interview, that the hiring of the alien has not displaced and will not displace a United States worker..